Case 2:19-cv-00063-KHR Document 15 Filed 06/17/19 Page 1 of 3

FILED

IN THE UNITED STATES DISTRICT COYRTpisTRICT COURT

FOR THE DISTRICT OF WYOMIN

UNITED STATES OF AMERICA,
Plaintiff,
v.

1106 JULIE LANE, POWELL,
WYOMING,

468 HAMILTON WAY, POWELL,
WYOMING,

Et al.
Defendant-Properties.

BIG HORN FEDERAL SAVINGS
BANK,

Claimant.

ewe Neat Sewer! Soe! “ime mma Nome Smee Nt Neem Nee Sem! Some! See” See mee Sie” Nee” Nec Nee” Nee Nee”

1 OF WYOMING

STRIG
e 14 83

agg JN LT F

e LERK
=p atl HARRIS, ¢
STEP ne AHEYENNE

Civil No. 19-cv-063-R.

CONSENT ORDER ON CLAIM

This matter comes before the Court on the government’s Motion for Consent Order on

Claim. For the reasons stated in the motion, and for good cause shown, the Court GRANTS the

motion, and FINDS and ORDERS as follows.

1, In this civil in rem action, the United States seeks to forfeit four real properties, a

vehicle and utility trailer, and all funds deposited in two bank accounts as property constituting,

and derived from, the proceeds of healthcare fraud. Verified Compl., Doc. 1.

2. Big Horn Federal Savings Bank (Big Horn) filed a timely claim asserting a

mortgage-lien interest on the following real properties (the Subject Properties):

a. 1106 Julie Lane, Powell, Wyoming: Kattenhorn Sub #2, Lot 19.
Case 2:19-cv-00063-KHR Document 15 Filed 06/17/19 Page 2 of 3

b. 468 Hamilton Way, Powell, Wyoming: Powell Lumber Sub., Lot 5, Blk. 78A.
Claim Form, Doc. 12-1.

3, On May 8, 2019, the government and Big Horn entered a settlement agreement
resolving Big Horn’s claims. As part of the agreement, the parties entered certain stipulations. The
Court’s findings are based upon these stipulations and the record as a whole.

4, Big Horn was a bona fide purchaser for value of a mortgage lien on the Subject
Properties, and therefore Big Horn had a legal right, title, or interest in the Subject Properties prior
to the government’s filing of the civil forfeiture complaint.

5. Big Horn agrees that the government could prove that the Subject Properties
constituted, or were derived from, the proceeds of healthcare fraud, and therefore are forfeitable
under federal law. The alleged fraud occurred without the knowledge or consent of Big Horn.

6. Upon entry of a final forfeiture order, the United States will market and sell the
Subject Properties. The sale proceeds from each property shall be distributed in the following
order:

a, payment of the government’s expenses related to the seizure, maintenance, custody,

publication, marketing, sale, and disposal of the Subject Properties, including any
outstanding taxes;

b. payment to Big Horn of the unpaid principal and interest due under the November
1, 2012, promissory note as of February 15, 2019, in the amount of $221,261.03;
and

c. payment to Big Horn of unpaid interest at the contractual rate of $32.21 per day
from February 16, 2019, until the date of payment.

Any sale proceeds remaining after the satisfaction of the priorities listed above shall be the property
of the United States. All payments under the agreement and this order will be made solely from

the proceeds of the sales of the Subject Properties. And the payments to Big Horn shall be in full
Case 2:19-cv-00063-KHR Document 15 Filed 06/17/19 Page 3 of 3

settlement and satisfaction of Big Horn’s interest in the Subject Properties, including but not
limited to unpaid principal, accrued interest and late fees, foreclosure expenses, and attorneys’
fees.

ti Upon sale of each Subject Property, Big Horn shall release any deed, lien, notice
of foreclosure, or other claims on that property via recordable documents. The United States may
make partial payment following the first sale, or wait until both Subject Properties have been sold
to make any payments to Big Horn.

8. The United States promptly recognized Big Horn’s claims, and did not cause Big
Horn to incur additional costs and fees.

2. Big Horn is not required to file an answer to the forfeiture complaint. And, unless
specifically directed by an order of the Court, Big Horn is excused and relieved from further
participation in this action.

10. Big Horn shall release and hold harmless the United States, and any agents,
servants, and employees of the United States acting in their individual or official capacities, from
any and all claims by Big Horn and its agents which currently exist or which may arise as a result
of the United States’ action against the Subject Properties.

11. The parties shall execute further documents, to the extent necessary, to convey clear
title to the Subject Properties to the United States, or affirm such title, and to further implement
the terms of the agreement.

12. Each party shall bear its own costs and attorneys’ fees other than as provided herein.

Dated this [ZF thot May, 2019.
>
By: L a OQ

KELLY H. pasa
Chief United States Magistrate
